 
Exhibit 10.16


LOCK-UP AGREEMENT


THIS AGREEMENT (this "Agreement") is dated as of December 28, 2007, by and among
Dentalserv.com, a Nevada corporation (the "Company"), and shareholders of the
Company listed on Schedule A attached hereto (the "Shareholders").


WHEREAS, to induce the Company and the investors (the “Investors”) to enter into
the Series A Convertible Preferred Stock Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”) by and among the Company and the Investors,
the Shareholders have agreed not to sell any shares of the Company’s common
stock, $0.01 par value per share (the "Common Stock"), that such Shareholders
presently own or may have acquired after the date hereof, except in accordance
with the terms and conditions set forth therein.  Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the
Purchase Agreement.


NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:


1.           Restriction on Transfer; Term.  The Shareholder hereby agrees with
the Company that the Shareholder will not offer, sell, contract to sell, assign,
transfer, hypothecate, pledge or grant a security interest in, or otherwise
dispose of, or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company), directly or
indirectly, any of the shares of Common Stock from the period commencing on the
Closing Date and expiring on the date that is six (6) months following the
effective date of the registration statement filed by the Company with the
Securities and Exchange Commission providing for the resale of the shares of
Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants issued pursuant to the Purchase Agreement (the
“Period”).  Notwithstanding the foregoing, subject to applicable securities laws
and the restrictions contained in the Company’s certificate of incorporation,
the undersigned may transfer any securities of the Company (including, without
limitation, common stock) as follows: (i) pursuant to the exercise and issuance
of options; (ii) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein; (iii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein; (iv) as a
distribution to stockholders, partners or members of the undersigned, provided
that such stockholders, partners or members agree to be bound in writing by the
restrictions set forth herein; (v) any transfer required under any benefit plans
or the Company’s amended and restated bylaws; (vi) as collateral for any loan,
provided that the lender agrees in writing to be bound by the restrictions set
forth herein; (vii) with respect to sales of securities acquired after the
Closing Time in the open market; or (viii) to any of the Company’s current
stockholders, or members or stockholders of the Company’s current stockholders,
so long as the purchaser of those shares has agreed, or agrees, to be bound by a
lock-up agreement in substantially the same form of this Lock-Up Agreement.  For
purposes of this agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin.


2.           Ownership.                     During the Period, the Shareholders
shall retain all rights of ownership in the Common Stock, including, without
limitation, voting rights and the right to receive any dividends, if any, that
may be declared in respect thereof.


3.           Company and Transfer Agent.  The Company is hereby authorized to
disclose the existence of this Agreement to its transfer agent.  The Company and
its transfer agent are hereby authorized to decline to make any transfer of the
Common Stock if such transfer would constitute a violation or breach of this
Agreement and the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 


4.           Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows:  (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, four (4) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 6:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party's telecopier machine).  If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
4), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.
 
If to the Company:
MedPro Safety Products, Inc.
817 Winchester Road, Suite 200
Lexington, KY  40505
Tel No.: (859) 255-5375
   
If to Shareholder:
_______________________
_______________________
_______________________
Tel No.: ________________

 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.


5.           Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.


6.           Clarification.                                For the avoidance of
doubt, nothing shall prevent the undersigned from, or restrict the ability of
the undersigned to, (i) purchase common stock on the open market or (ii)
exercise any options or other convertible securities granted under any benefit
plan of the Company.


7.           Entire Agreement.  This Agreement contain the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter, all of which are merged herein.


8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction.  This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.

 
2

--------------------------------------------------------------------------------

 


9.           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.


10.           Severability.  The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity, illegally
or unenforceability without invalidating or rendering illegal or unenforceable
the remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.


11.           Binding Effect; Assignment.  This Agreement and the rights and
obligations hereunder may not be assigned by any party hereto without the prior
written consent of the other parties hereby.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


12.           Headings.  The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement.  Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate.  References to the singular shall include
the plural and vice versa.


13.           Counterparts.  This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same document.  This Agreement
shall become effective when one or more counterparts, taken together, shall have
been executed and delivered by all of the parties.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.
 

 
DENTALSERV.COM
         
By:
  
   
      Name:
   
      Title:
         
SHAREHOLDER:
         
By:
  
   
Name:
 
Title:


 
S-1

--------------------------------------------------------------------------------

 


Schedule A


William Craig Turner
Madonna Turner
Megan Turner
Helen Turner
Walter Weller
Gary Peterson
Warren Rustand
Marc Ray
Ray Kemp
Garyen Denning
Bethany Denning
Scott Hutchinson
SC Capital Partners, LLC

 
 

--------------------------------------------------------------------------------

 